DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group IV, claim 12, in the reply filed on February 17, 2021 is acknowledged.  Claims 1-5, 6, and 7-11 of the non-elected inventions of Groups I, II and III, respectively, have been canceled.  In addition, with regard to the elected Group IV, Applicant has elected without traverse the species U) RBM42, from the group of species of gene for measuring expression level or administering an inhibitor, drawn to claim 12.  The election of species requirement for species A) – P) and V) – DD) is moot as the claims drawn to these species have been canceled.  Claim 12 is generic to the elected species and reads on the elected species and will be examined on the merits.  It is also noted that claim 12 is currently amended.  No claims are currently withdrawn. 

Analysis of Subject Matter Eligibility under 35 U.S.C. 101
3.	It is noted that independent claim 12 recites the active steps of measuring an expression level of at least one protein, or an expression level of a gene thereof in a sample from a subject, the protein or gene being selected form the group consisting of HELZ, IMP-1, NONO, RALY and RBM42, and administering to the subject a therapeutically effective amount of at least one inhibitor of the proteins or genes.  It is 
Based on analysis of the claims using the revised guidelines, the claim is drawn to a process and is therefore directed to a statutory category in step 1.  In step 2, a two-prong inquiry is performed to determine if a claim is directed to a judicial exception wherein in the first prong, in the case of potential abstract ideas, limitations are evaluated to determine if the claims fall within the enumerated groupings of abstract ideas by reciting a mathematical concept, a mental process or certain methods of organizing human activity.  In the current claims, the step of diagnosing the subject with liver cancer when the expression level of the protein or the gene is greater than a reference level of a normal control sample involves mental processes of comparing expression levels in a sample from a subject being tested and a normal control sample, and then making a diagnosis or conclusion based on the comparison that the subject has or doesn’t have liver cancer.  Therefore these limitations fall within the enumerated groupings of abstract ideas and are considered judicial exceptions.  Therefore, in the second prong of step 2, the claims are evaluated to determine if there are any additional 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claim 12 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method for determining an increased likelihood that a subject has liver cancer based on the expression level of one or more selected genes in samples from subjects, does not reasonably provide enablement for diagnosing all cases of liver cancer in all subjects having a greater expression level relative to a normal control sample.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with the claim.  The method is more accurately providing an improvement over current methods of diagnosing liver cancer by increasing the 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”


	The nature of the invention
	The claim is drawn to a method of diagnosing and treating liver cancer based on measuring protein or gene expression levels of one or more of the markers HELZ, IMP-1, NONO, RALY and RBM42 in a sample from a subject, and comparing the expression levels to those of a normal control sample, wherein a greater expression level of one or more of the markers over the control sample is indicative of liver cancer, and then administering to the subject diagnosed with liver cancer a therapeutically effective amount of at least one inhibitor of the over-expressed proteins or genes.  The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). 



The breadth of the claims
	The claim is drawn to measuring protein or gene expression levels of the markers HELZ, IMP-1, NONO, RALY and RBM42 in a sample from a subject, but do not specify particular method steps for measuring expression levels.  The source of sample within a subject is not disclosed.  The subject is not restricted to humans.  The expression levels obtained are compared to reference levels of a normal control sample, but do not specify the source of the control sample.  Greater levels of expression in the test sample from a subject relative to the control sample indicate that the subject is diagnosed as having liver cancer, but not a stage or indication of progression of the cancer.  However, there is no indication of how much greater the level of expression in a test sample relative to a control sample is required to successfully diagnose liver cancer, only the expression level is greater in the test sample.  Treatment is indicated as administering to the subject diagnosed with liver cancer a therapeutically effective amount of at least one inhibitor of the over-expressed proteins or genes, but not a specific type of inhibitor.  No follow-up screening after treatment is indicated, and no indications of administering more than one round of treatment are made. 

	Quantity of Experimentation
	The quantity of experimentation in this area is large since determination of the diagnostic efficacy of the method for detecting liver cancer would require performance of this method on a large enough sample set to be statistically significant.  This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.  Major improvements in the technology would be required to demonstrate that the invention is capable or not of detecting all cases of liver cancer in 

	The unpredictability of the art and the state of the prior art
	This is a very unpredictable art with regard to diagnosing liver cancer and treatment of subjects diagnosed with liver cancer.  The method is based on comparing measured protein or gene expression levels of one or more of the markers HELZ, IMP-1, NONO, RALY and RBM42 in a sample from a subject to expression levels of a normal control sample, wherein the subject is diagnosed as having liver cancer when expression level in the test sample is greater than that of the control sample, and wherein treatment with an inhibitor of the one or more over-expressed genes is provided.  However, in the current study, increased levels of one or more of the markers was observed in samples from some, but not all, patients having liver cancer, and thus there is no indication that greater expression will occur or can be detected relative to the reference sample in all samples obtained from subjects having or suspected of having liver cancer.  In addition, increased expression levels were detected in a small number of control samples (see result 8, page 30). 
	With regard to the prior art, there are very few reports of studies of expression of the claimed markers in samples from cancer patients, and essentially no reports specific to liver cancer.  For example, Nakamura et al. (U.S. Patent Pub. No. 2011/0070245) teaches methods of measuring expression of insulin like growth factor 2 mRNA binding protein (IMP-1) in various lung cancers wherein the marker was frequently up-regulated in a number of lung cancer samples (see Abstract and paragraphs 10, 52, 115 and 116).  However, there is no teaching by Nakamura or any other reference of similar findings with regard to liver cancer.  Hamamoto et al. (U.S. Patent No. 8,927,209) teaches methods for early detection of liver cancer, based in part on detection and quantification of methylation of a number of gene markers in clinical specimens (see 
	
	Working Examples
	The specification has 8 working examples (Experiment Results starting on page 27) wherein methods for mRNA and protein expression measurements in cancer and normal tissues are described (results 1-4), as well as testing of siRNAs for the markers HELZ, IMP-1, NONO, RALY and RBM42 and their effect on cancer cell growth (results 5-7).  The final result, result 8, is the only example of analyzing expression levels in serum from patients with liver cancer.  Overall results, as well as materials for expression measurements, are provided in Figures 1-8 and Table 1. 

	Guidance in the Specification.
	The specification, while providing a teaching of methods to measure protein or gene expression levels in patient and control samples that may be indicative of the presence of liver cancer in a subject and thus provide guidance in therapy of those patients diagnosed with liver cancer using gene-specific inhibitors, does not provide teachings sufficient to overcome doubts raised in the art with regard to the sensitivity and specificity needed to diagnose all cases of liver cancer in a sample population.  Though there is evidence that one or more of the selected markers are overexpressed 

	Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high as shown by the cited prior art, and the specification provides one with little description or guidance that leads one to increasing the sensitivity and specificity of the method of diagnosis.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains.  Furthermore, the specification does not provide guidance to overcome art recognized problems in diagnosis required to actually use the diagnostic methods as broadly claimed.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the small number of working examples and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Subject Matter Free of the Prior Art
6.	Claim 12 is free of the prior art.  No prior art was found that teaches or suggests a method for diagnosing and treating liver cancer as currently claimed.  The closest prior art of Nakamura et al. (U.S. Patent Pub. No. 2011/0070245) teaches methods of measuring expression of insulin like growth factor 2 mRNA binding protein (IMP-1) in various lung cancers wherein the marker was frequently up-regulated in a number of lung cancer samples (see Abstract and paragraphs 10, 52, 115 and 116).  However, Nakamura does not teach overexpression of IMP-1 or any of the other claimed markers in samples obtained from subjects having liver cancer relative to normal control samples, and thus cannot provide guidance for diagnosing or treating subjects having liver cancer.  
	Another reference of particular interest to the currently claimed invention is that of Hamamoto et al. (U.S. Patent No. 8,927,209) that teaches methods for early detection of liver cancer, based in part on detection and quantification of methylation of a number of gene markers in clinical specimens (see Abstract and column 1, line 56 to column 2, line 49).  However, Hamamoto does not teach the use of any of the claimed markers for detecting liver cancer.  Finally, the reference of Zhao et al. (Molecular Clinical Oncology (2013) 1:593-598) provides a review of known markers associated with hepatocellular carcinoma, the most common form of liver cancer, wherein sensitivity and specificity data for 18 markers are provided (see Abstract and Table I).  However, Zhao is silent with regard to the claimed markers for diagnosis and treatment of liver cancer.  

Conclusion
7.	Claim 12 is rejected under 35 U.S.C. 112(a) as not being fully enabled.  However, claim 12 is free of the prior art, and also qualifies as eligible subject matter under U.S.C. 101, as discussed above. 

Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637